TYLER, J.
Action on the case to recover for injuries alleged to have been received by the plaintiff near the entrance to the town hall in the defendant town. The plaintiff’s evidence tended to show that he slipped and fell and was injured upon the sidewalk, within the limits of the village of Barre, at a point two to four feet from the steps of the town hall or opera house, in consequence of the slippery condition of the sidewalk.
To entitle the plaintiff to recover, under the law of negligence, it must appear that the defendant owed him a duty in respect to the safe condition of the street at that point and failed to perform that duty.
By sections 5 and 6, Act No. 190, Laws of 1886, the village of Barre assumed all duties and responsibilities in respect to the streets of the village, and the town was relieved therefrom. If there was negligence in respect to the care of the sidewalk it was on the part of the village. But there was no statutory liability upon either corporation, they being liable by the statute only for damages arising from the insufficiency of bridges, culverts and sluices.
The plaintiff contends that as the defendant owned the opera house and rented it on this occasion for other than public purposes, namely, to an opera company, and received rent for its use, it owed a common law duty to the plaintiff and others who were invited to the opera house to have the approaches to it reasonably safe.
It is a general rule that towns and other quasi corporations are not liable for any neglect of corporate duty unless an action is given therefor by statute. This is for the reason that they are governmental in their character, political subdivisions, formed for the purpose of aiding in carrying on the government of the country. Dill. Mun. Cor., s. 963; Mower v. Inhabitants of Leicester, 9 Mass. 247; State v. Burlington, 36 Vt. 521. A city or town is not liable to a private citizen for an injury caused by any defect or want of *132repair of a city or town hall or other public building erected and used solely for municipal purposes. But where a city or town does not devote such building exclusively to those purposes, but lets it for its own advantage and emolument by receiving rents or otherwise, the city or town is liable while it is so let, in the same manner that a private person would be liable. Oliver v. Worcester, 102 Mass. 489; Hill v. Boston, 122 Mass. 344; Worden v. New Bedford, 131 Mass. 20. The rule applies only to the neglect or omission of a town to .perform those duties which are imposed on all towns without their corporate consent and exclusively for public purposes. Bigelow v. Inhabitants of Randolph, 14 Gray 541. The cases make a clear distinction between the responsibilities of towns for acts done in their public capacity, in the discharge of duties imposed upon them by the legislature for the public benefit, and those done for their immediate profit or advantage as a corporation, though inuring ultimately to the public benefit. Oliver v. Worcester, note to Perry v. Worcester, 66 Am. Dec. 434; Moffit v. City of Ashville, 103 N. C. 237, 14 Am. St. R. 810; Howard v. Worcester, 153 Mass. 426, 25 Am. St. R. 651.
Applying the rule for which the.plaintiff contends, that the defendant town stood in the case like a private individual ; that having rented the opera house on this occasion for the purpose shown by the evidence, it was legally bound to provide a reasonably safe approach to the building for persons going tó and from it, what was the measure of its liability ?
If a private person had been the owner of the opera house he would have been under a legal obligation to all persons visiting it on this occasion to have had the building and its entrances and approaches, which were under his control, reasonably safe for their proper use. If there had been a space between the sidewalk and the building, owned and *133controlled by him, over which visitors had to pass in going to and from the building, he would have owed them the duty of having it in a reasonably safe condition for their passage over it. But over the sidewalk, which was a part of the public street, such private person would have had no control, and in respect to its condition would have owed visitors no duty, and consequently would have been under no liability for its defects.
Wherever there is a clear space between the street and any private building to which the public are invited, owned by the owners of the building and used as an approach to it, such owners are responsible for its reasonably safe condition. If, on the other hand, the space is a part of the public street which it is the duty of the village, town or city to maintain, the owners of the building are not liable for defects in the approach unless there is an ordinance which imposes upon them a duty to keep the approach in repair. In the absence of a duty there is no liability.
The defendant has made no point as to the length of time the slippery condition of the sidewalk had existed and we have not considered it.

Judgment affirmed.